Citation Nr: 1535769	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  13-31 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the overpayment of VA compensation benefits in the amount of $ 1,778.29 due to the failure to withhold attorney fees was validly created.

(The issues of new and material evidence has been received in order to reopen a claim of entitlement to service connection for membranous nephropathy; entitlement to increased ratings for lumbar spine degenerative joint disease, hypertension, prostatitic hypertrophy with history of prostatitis, left knee degenerative joint disease, right knee meniscectomy with degenerative joint disease, left shoulder impingement syndrome, and allergic rhinitis; and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities are addressed in a separate Board decision).


REPRESENTATION

Veteran represented by:	Daniel E. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from October 1985 to November 1998.  

This matter comes to the Board of Veterans' Appeals (Board) from a November 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which determined an overpayment had been created by VA's failure to withhold attorney's fees from an April 2011 rating decision.  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  

For reasons explained below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2013, the AOJ sent the Veteran a letter advising him that, due to VA's failure to withhold $1778.29 for attorney's fees from an April 2011 rating decision, an overpayment of VA compensation benefits in that same amount had been created.  In November 2013, the Veteran submitted a statement indicating that he thought the creation of the overpayment was a mistake.  Furthermore, in December 2013, the Veteran's attorney submitted a statement indicating that the Veteran intended to file a notice of disagreement as to the validity of the creation of the overpayment.  

The statements submitted by the Veteran and his attorney in November 2013 and December 2013, respectively, are valid disagreements with the AOJ's notice of creation of an overpayment in the amount of $1778.29.  To date, however, the AOJ has not issued a statement of the case addressing this issue.  When there has been an adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, a remand for issuance of a statement of the case addressing this claim is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case regarding the issue of whether the overpayment of VA compensation benefits in the amount of $ 1,778.29 due to the failure to withhold attorney fees was validly created.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, return the case to the Board for review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

